Case 1:18-cr-00028-EGS Document 41 Filed 12/20/18 Page 1 of 9

AO 245B (Rev. 02/18) Judgment in a Criminal Case '
Sheet |

UNITED STATES DISTRICT COURT

District of Columbia

 

 

 

 

- )
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. )
JARRELL HARRIS Case Number: CR 18-028-01 (EGS)
) USM Number: 52070-007
)
) LOUI ITOH/ DINEEN BAKER (AUSA)
Defendant's Attomey = 7
THE DEFENDANT: F I L E D
MW] pleaded guilty to count(s) 1, 2, and 4 OF THE INDICTMENT FILED ON 2/13/2018 DEC 2 f Inir
C1 pleaded nolo contendere to count(s) , oe Clerk, U.S. District & Bankruptey
which was accepted by the court. “Ourts for the District of Columbia
C] was found guilty on count(s) a oe _
after a plea of not guilty. - -
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 751(a) Escape From Custody 11/8/2017 1
The defendant is sentenced as provided in pages 2 through of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,
C The defendant has been found not guilty on count(s)

M1 Count(s) ALL REMAINING COUNTS CF) is M1 are dismissed on the motion of the United States.

 

_ It is ordered that the defendant must notify the United States attorney fo? this districwithin 307 ys of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessmentstmpdsed by thisjudgment are fully paid. Tf ordered to pay restitution,
the defendant must notify the court and United States attorney of matéria_ehanges inéconomic circupfstances.

   
 

 

 

EMMET G. SULLIVAN U.S. DISTRICT JUDGE

 

‘Name and Title of Judge

P/IElle
Case 1:18-cr-00028-EGS Document 41 Filed 12/20/18 Page 2 of 9

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1A +

Judgment—Page = 2s of
DEFENDANT: JARRELL HARRIS

CASE NUMBER: CR 18-028-01 (EGS)

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 922(g)(1) Unlawful Possession of a Firearm and Ammunition by 1/22/2018 2
a Person Convicted of a Crime Punishable by
Imprisonment for a Term Exceeding One Year
50 DCC Fleeing a Law Enforcement Officer 1/22/2018 4

§§ 2201.051(b)(2)
Case 1:18-cr-00028-EGS Document 41 Filed 12/20/18 Page 3 of 9

AO 245B (Rev. 02/18) Judgment in Criminal Case -
Sheet 2 — Imprisonment

 

Judgment— Page 3 of
DEFENDANT: JARRELL HARRIS
CASE NUMBER: CR 18-028-01 (EGS)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Twenty-One (21) Months As To Count 1, Twenty-One (21) Months As To Count 2, and Twenty- One (21) Months As To
‘Count 4 To Run Concurrently

WZ The court makes the following recommendations to the Bureau of Prisons:

The Court Strongly Recommends That The Defendant Be Placed At FCI Petersburg, Virginia Or In The Alternative, The
‘Defendant Be Placed At FCI Cumberland, Maryland.

M1 The defendant is remanded to the custody of the United States Marshal.

©) The defendant shall surrender to the United States Marshal for this district:
CO at Oam 0 pm on
0) as notified by the United States Marshal.

 

0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0 before 2 p.m. on

 

O as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:18-cr-00028- EGS Document 41 Filed 12/20/18 Page 4 of 9

AO 245B (Rev. 02/18) Judgment in a Criminal Case’
Sheet 2A — Imprisonment

 

Judgment—Page _4 of 9
DEFENDANT: JARRELL HARRIS
CASE NUMBER: CR 18-028-01 (EGS)

ADDITIONAL IMPRISONMENT TERMS
The Court Orders That The Defendant Participate In The Following Bureau Of Prisons (BOP) Progams:

Bureau Literacy Program, Challenge Program, Drug Abuse Education Program, Nonresidential Drug Abuse Program, -
Residential Drug Abuse Program, and Life Connections Program.
Case 1:18-cr-00028-EGS Document 41 Filed 12/20/18 Page 5of9
AO 245B (Rev. 02/18) Judgment in a Criminal Case.
Sheet 3 — Supervised Relcasc
Judgment—Page 5 of )
DEFENDANT: JARRELL HARRIS
CASE NUMBER: CR 18-028-01 (EGS)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

Thirty-Six (36) Months As To Count 1, Thirty-Six (36) Months As To Count 2 And Thirty-Six (36} Months As To Count 4 To
Run Concurrently.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

() The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4, © You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
5, Mf You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
O) You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer,.the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. C You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:18-cr-00028-EGS Document 41 Filed 12/20/18 Page 6 of 9

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A — Supervised Release

Judgment—Page 6 of 9

DEFENDANT: JARRELL HARRIS
CASE NUMBER: CR 18-028-01 (EGS)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

a a

11.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

release from imprisonment, unless the. probation officer instructs you to report to a different probation office or within a different time
ame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view. .

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses

you from doing so. If you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10

days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer. . .

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about.the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
Case 1:18-cr-00028-EGS Document 41 Filed 12/20/18 Page 7 of 9

"AO 245B (Rev. 02/18) Judgment i in a Criminal Case
Sheet 3B — Supervised Release

Judgment—Page t of 9
DEFENDANT: JARRELL HARRIS
CASE NUMBER: CR 18-028-01 (EGS) .

ADDITIONAL SUPERVISED RELEASE TERMS

Substance Abuse Testing - The defendant must submit to substance abuse testing to determine if the defendant have
used a prohibited substance. The defendant must not attempt to obstruct or tamper with the testing methods.

Substance Abuse Treatment — The defendant shall participate in, and successfully complete, a substance
abuse treatment program, which may include drug testing, detoxification service, outpatient
counseling, as approved and directed'by the Probation Office.

Mental Health Treatment — The defendant shall participate in, and successfully complete, a mental health
treatment program, which may include outpatient counseling or residential placement, as
approved and directed by the Probation Office.
Case 1:18-cr-00028-EGS Document 41 Filed 12/20/18 Page 8 of 9
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal] Monetary Penalties

Judgment — Page 8 of 9
DEFENDANT: JARRELL HARRIS
CASE NUMBER: CR 18-028-01 (EGS)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment . JYTA Assessment* Fine Restitution
TOTALS §$ 300.00 $ $ $
(The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
O1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 36640: , all nonfederal victims must be paid
before the United States is paid. . .

   
   

Name of Payee ‘ Total Loss** Restitution Ordered Priority or Percentage

  

 

TOTALS , $ 0.00 $ 0.00

C]_ Restitution amount ordered pursuant to plea agreement $

oO The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(‘The court determined that the defendant does not have the ability to pay interest and it is ordered that:
D the interest requirement is waived forthe 1 fine (1 restitution.

C1 the interest requirement forthe 1 fine O restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22, ; . .
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev, 02/18) nes ee dBsch Q0028-EGS Document 41 Filed 12/20/18 Page 9 of 9

Sheet 6 — Schedule of Payments

Judgment — Page __ 9 of 9
DEFENDANT: JARRELL HARRIS
CASE NUMBER: CR 18-028-01 (EGS)

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A (© Lump sum payment of $ , due immediately, balance due

Cl _sonot Jater than , or
C #inaccordancewith GQ C, (9) D, QO E,or CJ F below; or

B (©) Payment to begin immediately (may be combined with OC, OD,or OF below); or

C OO) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F &% Special instructions regarding the payment of criminal monetary penalties:
Special Assessment Of $300.00 Is Due Before The Expiration Of Supervised Release.

THE COURT FINDS that you do not have the ability to pay a fine and, therefore, waives imposition of a fine in this
case.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

D Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

= The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

°O

Wi The defendant shall forfeit the defendant’s interest in the following property to the United States:
Pursuant to Rule 32.2(a) of the Fed. Rules of Crim Proc., the defendant has agreed to forfeit to
the United States a Taurus .357 revolver, .357 caliber ammunition and two speed loaders.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
